Citation Nr: 1416658	
Decision Date: 04/15/14    Archive Date: 04/24/14

DOCKET NO.  10-45 943	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for otitis externa of the left ear, previously characterized as "left ear pain." 

2.  Whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for headaches. 

3.  Entitlement to service connection for nerve damage causing chronic pain on the left side of the face and head, to include as secondary to a service-connected disability.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Honan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1982 to March 1986. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio. 

In October 2012, the Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ).  At the hearing, the Veteran's representative pointed out that in September 13, 1988, the Board granted service connection for headaches and for left ear pain and that, to date, the RO has not implemented these favorable determinations.  As will be addressed below in the ORDER section of this decision, these determinations must be promptly implemented.

The issue of entitlement to service connection for nerve damage causing chronic pain on the left side of the face and head, to include as secondary to a service-connected disability, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Service connection is in effect for left ear pain. 

2.  Service connection is in effect for headaches. 


CONCLUSIONS OF LAW

1.  There being no justiciable case or controversy, the Veteran's application to reopen the claim of service connection for otitis externa is dismissed.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2012).

2.  There being no justiciable case or controversy, the Veteran's application to reopen the claim of service connection for headaches is dismissed.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In a September 1988 decision, the Board granted service connection for headaches and for left ear pain, the latter of which had been characterized as "otitis media" when it was certified to the Board.  The Veteran's application to reopen the claims of entitlement to service connection for otitis externa and headaches are thus moot because the benefits sought on appeal are already in effect.  


ORDER

Because service connection was granted by the Board in September 1988 and thus it is already in effect for left ear pain, the RO must assign a disability evaluation and effective date; the application to reopen the claim is otherwise dismissed.  

Because service connection was granted by the Board in September 1988 and thus it is already in effect for headaches, the RO must assign a disability evaluation and effective date; the application to reopen the claim is otherwise dismissed.  

REMAND

In September 2009, the Veteran underwent a VA neurologic examination.  The examiner conducted sensory testing and initially noted some decrement to pin prick examination in the V2 and V3 areas on the left side.  The Veteran reported some areas on his left side as being up to 50 percent decreased in sensation compared to the right side.  As a result, the examiner sent the Veteran for EMG and NCV testing for further analysis.  According to the EMG laboratory report submitted by a physiatrist in December 2009, the EMG and NCV studies were normal.  A December 2009 VA addendum opinion stated that there was no evidence to suggest or substantiate the presence of nerve damage to the left side of the face at that time. 

During the VA examination, the Veteran also reported that, in December 2007, a doctor told him that he appeared to have nerve damage in his face as a result of temporomandibular joint syndrome (TMJ).  The VA examiner reviewed the referenced December 2007 report, but did not find any discussion of, or reference to, nerve damage.  

Nevertheless, at the Veteran's Board hearing in October 2012, he described current symptoms of pain, sensitivity, and a burning sensation running from his jaw to his ear. 

A December 2012 letter from the Veteran's private physician, Dr. B.B., referenced treatment for headache, jaw pain, and left neck muscle spasms due to TMJ.  It is unclear whether a neurological disability of the left face or head was also implicated.  Dr. B.B.'s treatment records - which could potentially provide clarification - are not associated with the claims file.  The Veteran should be afforded an opportunity to submit these records, or to submit a release form authorizing the RO to obtain them.  

The most recent VA neurological examination was conducted in September 2009, more than four years ago.  During the Veteran's October 2012 Board hearing, he reported symptoms that could potentially indicate a current neurological disability.  The December 2012 letter from the Veteran's private physician is unclear as to whether nerve damage has been implicated, and the corresponding treatment notes are not of record to clarify the letter.  As such, further development under the duty to assist is needed before the Veteran's remaining claim can be adjudicated.   

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding, pertinent VA treatment records and associate them with the Veteran's claims file.  The most recent VA treatment note currently of record is dated August 3, 2010.

2.  Request the Veteran's treatment records from Dr. B.B.  Provide the Veteran with the appropriate authorization for release form, if needed. 

Make at least TWO (2) attempts to obtain the treatment records from Dr. B.B.  All attempts made must be documented in the claims file, to include the unavailability of any identified records.  For any identified records that are not obtained, notify the Veteran of such and provide him with an opportunity to submit those records.

3.  After the above development is completed, schedule the Veteran for a VA neurological examination with an appropriate medical professional.  The claims file must be made available to the examiner for review.  

All appropriate testing must be accomplished, and all findings must be set forth in a legible report.  

If a current neurological disability is found to be present, then the examiner must answer the following questions:

A) Is it at least as likely as not that the Veteran's neurological disability is related to service?

B) Is it at least as likely as not that the Veteran's neurological disability was CAUSED by any service-connected disability, or by the aggregate of all service-connected disabilities?

C) Is it at least as likely as not that the Veteran's neurological disability was AGGRAVATED by any service-connected disability, or by the aggregate of all service-connected disabilities?

The term "aggravation" means a permanent increase in the claimed disability; that is, an irreversible worsening of the condition beyond the natural clinical course and character of the condition due to the service-connected disability, as contrasted to a temporary worsening of symptoms.

If the examiner finds that a neurological disability is aggravated (permanently worsened) by any of the Veteran's other service-connected disabilities, the examiner should indicate the degree of disability over and above the degree of disability that would exist without the aggravation caused by the other service-connected disabilities.

The examiner must provide an explanation for all opinions expressed.

If the examiner feels that the requested opinions cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

4.  Then, readjudicate the claim.  If the benefit sought remains denied, provide the Veteran and his representative a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


